DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of predicting performance metrics.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites obtaining, one or more data requirements; receiving data based on the one or more data requirements, the data relating to a plurality of target predictors relating to CPU, input- output, memory, network and application logs; segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data; based on the residual component, creating a model to generate prediction data; combining the rhythm component with the prediction data; identifying one or more peak points responsive to time-series analysis of the combined rhythm component and prediction data; categorizing the one or more peak points into known peaks and unknown peaks; and generating a mitigation response for the unknown peaks.

	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory, an interface, a computer processor and one or more data sources. The memory, an interface, a computer processor and one or more data sources are merely generic computing devices implemented on a personal computer.	
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, an interface, a computer processor, one or more data sources and the generic computing elements described in the Applicant’s specification in at least Para 0048. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	In addition, the “receiving” and “obtaining” steps recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).	

	Regarding Claims 11-20, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 11-20 are directed to the abstract idea of predicting performance metrics.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites obtaining, one or more data requirements; receiving data based on the one or more data requirements, the data relating to a plurality of target predictors relating to CPU, input-output, memory, network and application logs; segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data; based on the residual component, creating a model to generate prediction data; combining the rhythm component with the prediction data; identifying one or more peak points responsive to time-series analysis of the combined rhythm component and prediction data; categorizing the one or more peak points into known peaks and unknown peaks; and generating a mitigation response for the unknown peaks.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic principles/practices taking place, notably mitigating risk as noted in Para 0008 of Applicant’s specification.
	Accordingly, the claim recites an abstract idea and dependent claims 12-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of an 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include an interface, one or more data sources and the generic computing elements described in the Applicant’s specification in at least Para 0048. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	In addition, the “receiving” and “obtaining” steps recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).	
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filho et al. (US 9,953,066 B2) in view of Kaushik et al. (US 10,949,116 B2) further in view of Arndt et al. (US 2013/0086431 A1).
	Regarding Claim 1, Filho teaches the limitations of Claim 1 which state
	a memory that stores historical performance data (Filho: Col 11 lines 24-32 via In step 301, the one or more monitoring means 203 monitor, collect, aggregate, organize, and store raw data in raw-data repository 205. This raw data, as described in FIG. 2, may comprise any sort of information related to the health, availability, utilization, queue times, response times, environmental conditions, or other characteristics of one or more monitored systems 201, where the characteristic is relevant to support, performance, or maintenance of the monitored systems 201);

	a computer processor coupled to the memory and the interface and programmed to perform the steps of (Filho: Col 8 lines 54-58 via Embodiments of the present invention may be implemented as a method performed by a processor of a computer system, as a computer program product, as a computer system, or as a processor-performed process or service for supporting computer infrastructure):
	obtaining, via the interface, one or more data requirements (Filho: Col 11 lines 24-32, Col 12 lines 42-52 via In step 301, the one or more monitoring means 203 monitor, collect, aggregate, organize, and store raw data in raw-data repository 205. This raw data, as described in FIG. 2, may comprise any sort of information related to the health, availability, utilization, queue times, response times, environmental conditions, or other characteristics of one or more monitored systems 201, where the characteristic is relevant to support, performance, or maintenance of the monitored systems 201. The query of step 303 may retrieve data according to any criteria that fit the requirements of the support personnel responsible for the monitored systems 201. Such criteria may comprise a broad range of conditions and characteristics, and may comprise, but are not limited to, selection of data associated with a particular subset of monitored systems 201; with a set of systems 201 that are owned or used by one or more specified clients or businesses; or with a particular system parameter or class of parameters, such as utilization statistics, system response times, network traffic figures, or available storage capacity);

	and the rhythm component representing static data (Filho: Col 11 lines 33-49 via Such raw data might include, for example, CPU-utilization or memory-utilization statistics of a computer processor, storage-capacity data of a hard drive, a fluctuation in a number of concurrent users, tasks, or processes of a computing resource, network traffic statistics, a description of how network resources are allocated to various types of multimedia content, records of time-dependent or season-dependent fluctuations in usage, system-response times, database-access times, application-response times, communications latency times, ambient temperatures or humidity levels within or external to a device chassis, or power-
	However, Filho does not explicitly disclose the limitations of Claim 1 which state segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data and based on the residual component, creating a model to generate prediction data.
	Kaushik though, with the teachings of Filho, teaches of
	segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data (Kaushik: Col 4 lines 18-38, Col 8 lines 36-49 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality and trend factors. The first and second types may correspond to different “frequencies” of seasonality and trends. For example, the first type of seasonality and trend factors may correspond to weekly patterns, while the second type of seasonality and trend 
	based on the residual component, creating a model to generate prediction data (Kaushik: Col 4 lines 18-38 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filho with the teachings of Kaushik, in order to have segregating the data into multiple components comprising a residual component and a rhythm component, the residual component representing variance data and the rhythm component representing static data and based on the residual component, creating a model to generate prediction data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Filho/Kaushik teaches of
	combining the rhythm component with the prediction data (Filho: Col 14 lines 57-62 via In step 307, the central computer 101 updates the historical data stored in the history repository 207 by storing the merged data of step 305 in the history repository 207. This newly updated data will be retrieved during the performance of step 305 the next time that the method of FIG. 3 is performed).

	Arndt though, with the teachings of Filho/Kaushik, teaches of
	identifying one or more peak points responsive to time-series analysis of the combined rhythm component and prediction data (Arndt: Para 0015 via As noted, some computing tasks can regularly exhibit so-called "spikey" behavior, where the amount of computing resources consumed by the computing task suddenly and dramatically change. For example, the amount of storage space, memory allocation, or CPU utilization, etc., can suddenly increase (or spike) as part of normal program operation. However, the same can occur when a process crashes (or otherwise operates abnormally). Accordingly, jobs or processes which exhibit "spikey" behavior make it challenging to determine whether a current spike in resource consumption (e.g., memory usage or processor utilization) indicates that something has gone wrong with a system function or with one of the jobs running on the system. That is, the problem could be rooted in something other than the job. For example, a communication device problem could cause a sudden increase in transaction response times. Thus, it is difficult for a predictive analysis tool to discern between a periodic spike in behavior resulting from the normal operations of a "spikey" job or process and an error condition that results in spikes in resource consumption); 

	generating a mitigation response for the unknown peaks (Arndt: Para 0048 via At step 420, if the performance metric exceeds the second threshold determined using the second model (i.e., the spike-standard threshold), then at step 425 an alarm message may be sent regarding the performance metric. Otherwise, if the evaluation of the performance metric indicates that the performance metric, while experiencing a spike, is experiencing a "normal" spike, then the system returns to step 405 to wait for the next sampling period).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filho/Kaushik, with the teachings of Arndt in order to have identifying one or more peak points responsive to time-series analysis of the combined rhythm component and prediction data; categorizing the one or more peak points into known peaks and unknown peaks; generating a mitigation response for the unknown peaks. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 2, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the known peaks comprise seasonal batch jobs, weekly batch jobs and high traffic time periods (Arndt: Para 0015-0019 via in at least definition of what peaks mean).

	Referring to Claim 3, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the unknown peaks represent performance data spikes (Arndt: Para 0015-0019 via in at least defining spikes not considered normal/outside of a “normal” spike).

	Referring to Claim 4, Filho/Kaushik/Arndt teaches the system of claim 3, wherein the performance data spikes are a result of one or more:
database timeouts, high input output response times and virtual machine out of memory (Arndt: Para 0015 via As noted, some computing tasks can regularly exhibit so-called "spikey" behavior, where the amount of computing resources consumed by the computing task suddenly and dramatically change. For example, the amount of storage space, memory allocation, or CPU utilization, etc., can suddenly increase (or spike) as part of normal program operation. However, the same can occur when a process crashes (or otherwise operates abnormally). Accordingly, jobs or processes which exhibit "spikey" behavior make it challenging to determine whether a current spike in resource consumption (e.g., memory usage or processor utilization) indicates that something has gone wrong with a system function or with one of the jobs running on the system. That is, the problem could be rooted in something other than the job. For example, a communication device problem could cause a sudden increase in transaction response times. Thus, it is difficult for a predictive analysis tool to discern between a periodic spike in behavior resulting from the normal operations of a "spikey" job or process and an error condition that results in spikes in resource consumption).

	Referring to Claim 5, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the prediction data is for predetermined time period (Arndt: Para 0018 via This approach greatly reduces the data retention requirements for the predictive analysis tool. Specifically, data used to model the "normal-standard" or standard value may be maintained for a shorter retention period. That is, historical data used to model resource consumption for non-spike periods (i.e., the "normal-standard") may be based on a relatively short time-window (e.g., a period of one month), while data used to model spike periods (i.e., the "spike-standard") can reach back over a much longer period (e.g., a period of one year) in order to retain a representative sample. However, as the spikes occur less frequently, storing longer periods of modeling data for the "spike normal") does not result in unacceptable amounts of storage resources to be dedicated to the predictive analysis tool. Further, storing the data in this manner also reduces overall processing time, since the "normal-standard" model is not based on a long-history of the values sampled for the performance metric).

	Referring to Claim 6, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the prediction data is represented as weekly trends (Kaushik: Col 4 lines 17-38 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction 

	Referring to Claim 7, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the prediction data is represented as daily trends (Kaushik: Col 4 lines 17-38 via The capacity modeling module 122 is configured to generate a plurality of model-specific storage resource capacity predictions utilizing the historical storage resource utilization data and respective ones of a plurality of time series capacity prediction forecasting models. The plurality of time series capacity prediction forecasting models may include at least a first time series capacity prediction forecasting model that takes into account a first type of seasonality and trend factors and at least a second time series capacity prediction forecasting model that takes into account a second type of seasonality and trend factors. The first and second types may correspond to different “frequencies” of seasonality and trends. For example, the first type of seasonality and trend factors may correspond to 

	Referring to Claim 8, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the rhythm component comprises a seasonal subcomponent and a trend subcomponent (Filho: Col 11 lines 32-49 via Such raw data might include, for example, CPU-utilization or memory-utilization statistics of a computer processor, storage-capacity data of a hard drive, a fluctuation in a number of concurrent users, tasks, or processes of a computing resource, network traffic statistics, a description of how network resources are allocated to various types of multimedia content, records of time-dependent or season-dependent fluctuations in usage, system-response times, database-access times, application-response times, communications latency times, ambient temperatures or humidity levels within or external to a device chassis, or power-consumption figures. Many other types of raw data may be gathered, depending on specific needs of each implementation of a system 201. In some embodiments, collected raw data may comprise composite or complex types of data that identify relationships among two or more types of monitored data).



	Referring to Claim 10, Filho/Kaushik/Arndt teaches the system of claim 1, wherein the mitigation response comprises one or more of: notifications, health checks and resource allocation (Kaushik: Col 5 lines 19-55 via in at least For example, a given host agent may comprise a mobile telephone equipped with a mobile application configured to receive alerts from the storage resource capacity modeling framework 102 and to provide an interface for the host agent to select 
	Regarding Claims 11-20, they are analogous to Claims 1-10 respectively and are rejected for the same reasons.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2020/0326871 A1) - TIERED STORAGE OPTIMIZATION AND MIGRATION
Abu El Ata et al. (US 2020/0175439 A1) - Predictive Risk Assessment In Multi-System Modeling
Auvenshine et al. (US 2018/0270128 A1) - ANALYZING PERFORMANCE AND CAPACITY OF A COMPLEX STORAGE ENVIRONMENT FOR PREDICTING FAILURE
Mermoud et al. (US 10,574,512 B1) - Deep Learning Architecture For Collaborative Anomaly Detection And Explanation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623